FS BANCORP, INC. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 []TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number:333-177125 FS BANCORP, INC. (Exact name of registrant as specified in its charter) Washington 45-4585178 (State or other jurisdiction of incorporation of organization) (IRS Employer Identification No.) 6920 220th Street SW,Mountlake Terrace, Washington98043 (Address of principal executive offices; Zip Code) (425) 771-5299 (Registrant’s telephone number, including area code) None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 and 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes []No [X] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ X ]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] . Non-accelerated filer[] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [] No[X] APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each issuer's classes of common equity, as of the latest practicable date: FS Bancorp, Inc. is authorized to issue up to 45,000,000 shares of common stock, par value $.01 per share, and up to 5,000,000 shares of preferred stock, par value $.01 per share. At August 13, 2012, there were 3,240,125 outstanding shares of the issuer’s common stock. FS BANCORP, INC. 10-Q TABLE OF CONTENTS FS Bancorp, Inc., a Washington corporation, was formed in connection with the conversion of 1st Security Bank of Washington from the mutual to the stock form of organization which was completed on July 9, 2012.As of the reporting date of June 30, 2012, the conversion had not been completed and FS Bancorp, Inc.had not issued any shares ofits common stock, had no assets or liabilities and had not conducted any business other than that of an organizational nature.For a further discussion of FS Bancorp, Inc.’s formation and operations, see the Registration Statement on Form S-1 (SEC Registration No. 333-177125).Based on the foregoing, the information presented in this Form 10-Q as of June 30, 2012 is for 1st Security Bank of Washington, the subsidiary of FS Bancorp, Inc. Page Number PART I FINANCIAL INFORMATION Item 1. Financial Statements Balance Sheets as of June 30, 2012 (Unaudited) and December 31, 2011 2 Statements of Income for the Three and Six Months Ended June 30, 2012 and 2011 (Unaudited) 3 Statements of Comprehensive Income for the Three and Six Months Ended June 30, 2012 and 2011 (Unaudited) 4 Statements of Equity as of June 30, 2012 and 2011 (Unaudited) 5 Statements of Cash Flows for the Six Months Ended June 30, 2012 and 2011 (Unaudited) 6 Notes to Financial Statements 7-32 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 33-44 Item 3. Quantitative and Qualitative Disclosures about Market Risk 44 Item 4. Controls and Procedures 44-45 PART II OTHER INFORMATION Item 1. Legal Proceedings 46 Item 1A. Risk Factors 46 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 46 Item 3. Defaults Upon Senior Securities 46 Item 4. Mine Safety Disclosures 46 Item 5. Other Information 46 Item 6. Exhibits 47 SIGNATURES 47 EXHIBIT INDEX 1 FS BANCORP, INC. BALANCE SHEETS (Dollars in thousands) June 30, December 31, ASSETS Cash and due from banks $ $ Interest-bearing deposits at other financial institutions Total cash and cash equivalents Securities available-for-sale, at fair value Federal Home Loan Bank stock, at cost Loans held for sale – Loans receivable, net Accrued interest receivable Premises and equipment, net Other real estate owned Other assets TOTAL ASSETS $ $ LIABILITIES Deposits Interest-bearing accounts $ $ Noninterest-bearing accounts Total deposits Borrowings Other liabilities Total liabilities COMMITMENTS AND CONTINGENCIES (NOTE 8) EQUITY Retained earnings Accumulated other comprehensive income Total equity TOTAL LIABILITIES AND EQUITY $ $ See accompanying notes to these financial statements. 2 FS BANCORP, INC. STATEMENTS OF INCOME (Dollars in thousands) Three months ended June 30, Six months ended June 30, INTEREST INCOME Loans receivable $ Interest and dividends on investment securities, and cash and cash equivalents 63 Total interest income INTEREST EXPENSE Deposits Borrowings 44 44 90 88 Total interest expense NET INTEREST INCOME PROVISION FOR LOAN LOSSES NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NONINTEREST INCOME Service charges and fee income Gain on sale of loans – – Gain on sale of investment securities 94 – – Other noninterest income 78 82 Total noninterest income NONINTEREST EXPENSE Salaries and benefits Operations Occupancy Data processing OREO fair value write-downs, net of (gain) loss on sales 45 OREO expenses 64 74 98 Loan costs Professional and board fees FDIC insurance 56 Marketing and advertising 67 56 97 Impairment reversal of mortgage servicing rights (2
